Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-795
                      Lower Tribunal No. 19-1430 SP
                          ________________


                       DY Medical Ctr. Corp.,
                   a/a/o Wilmer Lazo De La Vega,
                                  Appellant,

                                     vs.

            United Automobile Insurance Company,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Christian Carrazana, P.A., and Christian Carrazana, for appellant.

     Michael J. Neimand, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See All Fla. Sur. Co. v. Coker, 88 So. 2d 508, 511 (Fla. 1956)

(“If a person [who signs his name to an instrument] cannot read the

instrument, it is as much his duty to procure some reliable person to read

and explain it to him, before he signs it, as it would be to read it before he

signed it if he were able to do so, and his failure to obtain a reading and

explanation of it is such gross negligence as will estop him [from denying its

contents.]” (quoting 12 Am. Jur. Contracts § 137)).




                                      2